Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about May 21, 1997, which, insofar as appealed from, sua sponte transferred this action to the Civil Court pursuant to CPLR 325 (d), unanimously modified, on the law and the facts, to vacate the transfer, and otherwise affirmed, without costs. Order, same court and Justice, entered September 3, 1997, which, insofar as appealable, denied plaintiffs motion to strike defendants’ answers for noncompliance with disclosure obligations, unanimously affirmed, without costs.
The transfer to Civil Court was an abuse of discretion in view of the seriousness of the injuries alleged and the absence of “the slightest suggestion that the damages sustained may be less than those demanded” (American Home Assur. Co. v Rhulen Agency, 147 AD2d 413). Contrary to the court’s statement, liability considerations are not a basis for such removal. *339Plaintiffs motion to strike defendants’ answers was properly denied since it does not clearly appear that the failure to disclose was willful or contumacious (see, Frye v City of New York, 228 AD2d 182). We have considered plaintiff’s remaining contentions and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Wallach, Rubin, and Tom, JJ.